Citation Nr: 0601979	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  05-00 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1964 to October 
1966.  He died in July 1994.  The appellant is the veteran's 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.

In November 2005, the appellant testified before the 
undersigned Acting Veterans Law Judge via videoconference.  A 
transcript of the hearing is of record.

The Board has granted the appellant's motion to advance her 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 2002 
& Supp. 2005) and 38 C.F.R. § 20.099(c) (2005).

FINDINGS OF FACT

1. The death certificate shows the veteran died on July [redacted], 
1994, from arteriosclerotic cardiovascular disease and an 
acute myocardial infarction.

2. At the time of the veteran's death, service connection was 
in effect for a gunshot wound to the left shoulder with well 
healed comminuted fracture and deformed neck of humerus, with 
retained foreign body in the left axilla, rated 40 percent 
disabling, and for a gunshot wound to the right arm with vein 
graft to lacerated brachial artery, rated 20 percent 
disabling, and the combined disability rating was 60 percent.

3. Cardiovascular disease was not manifested in service or 
within the first year after service and cardiovascular 
disease is related to the service-connected disabilities. 

4. A service-connected disability was not the immediate cause 
of death; a service-connected disability was not 
etiologically related to the cause of death; and a service-
connected disability did not combine with cardiovascular 
disease to cause death or aid in the cause of death. 

CONCLUSION OF LAW

A service-connected disability did not cause or contribute to 
the cause of the veteran's death, and the cause of death is 
not shown to have been incurred in or aggravated by service, 
nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1310, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303, 3.307, 3.309, 3.312 (2005).

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

1. Duty to Notify 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO. 

The RO provided the appellant pre-adjudication VCAA notice by 
letter, dated in April 2004.  The appellant was notified of 
the evidence needed to substantiate the claim of service 
connection for the cause of the veteran's death, namely, 
evidence that the veteran died of a service-related injury or 
disease or a service-connected disability contributed to the 
cause of the veteran's death.  The appellant was also 
notified that VA would obtain service records, VA records, 
and records from other Federal agencies, that she could 
submit private medical records or authorize VA to obtaining 
private medical records on her behalf, and that she should 
provide any evidence in her possession that pertained to the 
claim.  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

2. Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  All identified medical and 
evidentiary records relevant to the issue have been requested 
or obtained.  The appellant has specifically identified 
records of the veteran's cardiologist, who treated the 
veteran in 1993 and 1994, but the records were not available.  
She also identified VA medical records, which have been 
obtained by the RO.  As there are no outstanding records to 
obtain, the Board finds the duty to assist has been 
fulfilled.

II. REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of the 
veteran's death, the evidence must show that the fatal 
disease was incurred in or aggravated by service or that a 
service-connected disability caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability will be considered a 
contributory cause of death when it combined to cause death, 
or aided or lent assistance to the production of death.  
Generally, a service-connected disability, particularly one 
not materially affecting a vital organ, would not be held to 
have contributed to death primarily due to an unrelated 
disability.  38 C.F.R. § 3.312(c).

Cardiovascular disease manifested to a compensable degree 
within one year after service discharge may be presumptively 
service-connected even where the disability was not shown 
during service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

According to the death certificate, the coroner's report, and 
the report of autopsy, the veteran died in July 1994 from 
arteriosclerotic cardiovascular disease and an acute 
myocardial infarction.  According to the coroner, who had 
contacted the office of the veteran's private cardiologist, 
the veteran had been tested in December 1993, but there was 
no diagnosis, but he was considered a cardiac risk due to 
smoking and continual angina-type chest pains.  In the 
opinion of the medical examiner, the veteran died of 
arteriosclerotic cardiovascular disease while at work. 

The service medical records, including the reports of 
entrance and separation examination, contain no complaint, 
finding, or history of heart disease.  The records do 
document the veteran's combat wounds to the left and right 
upper extremities, including thrombosis of the right brachial 
artery.  After service heart disease was not documented until 
the time contemporaneous with the veteran's death in the 
1994.  

As heart disease was not incurred in service or manifested to 
a compensable degree within the first post-service year (VA 
examination in March 1971 revealed no cardiovascular 
abnormality and a chest x-ray was normal), there is no 
factual basis, to associate the veteran's fatal heart disease 
to service.  For this reason, heart disease, which was the 
primary cause of death, was not a service-connected 
disability.

The remaining question is whether a service-connected 
disability contributed to the cause of the veteran's death.  
The veteran's adjudicated service-connected disabilities were 
residuals of a gunshot wound of to left shoulder with a well-
healed comminuted fracture and deformed neck of the humerus 
with retained foreign body in the left axilla, rated 40 
percent disabled, and a gunshot wound of the right arm with a 
vein graft to a lacerated brachial artery, rated 20 percent 
disabling.

The appellant contends that the veteran's service-connected 
disabilities, including the residuals of the brachial artery 
injury, causing constant pain, contributed to his fatal heart 
disease.  In support of her claim, the appellant submitted an 
article about the link between chronic stress and heart 
disease and an article about the affects of traumatic 
experiences.  In November 2005, the appellant testified that 
the veteran constantly complained of pain in his right 
shoulder and arm and of chest pain that increased just prior 
to his death.  It was argued on the appellant's behalf that 
the brachial artery thrombosis caused or contributed to the 
cause of the veteran's death. 

As for the probative weight of the appellant's statements and 
testimony, where as here, the determinative issue involves a 
question of medical causation or a medical diagnosis, 
competent medical evidence of nexus or relationship between 
the cause of death and a service-connected disability is 
required to support the claim. The appellant as a layperson 
is not competent to offer an opinion on medical causation or 
a medical diagnosis.  To the extent that the appellant 
associates the cause of the veteran's death to a service-
connected disability or the affects of pain due to a 
service-connected disability, her statements and testimony 
does not constitute the required medical evidence to support 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  

While thrombosis of the right brachial artery was treated in 
service, there is no medical evidence of a thrombosis since 
then and a thrombosis was not identified at autopsy.  The 
appellant's contention that thrombosis contributed to the 
veteran's death is not supported by the medical evidence of 
record.  

As only independent medical evidence may be considered by the 
Board to support its findings, the Board finds that on the 
basis of the medical evidence of record and in the absence of 
competent medical evidence that the fatal heart disease was 
related to service or that a service-connected disability 
contributed to the cause of the veteran's death, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


